                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-063-MOC-DCK

 LEE JOHNSON,                                           )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 EXPERIAN a/k/a EXPERIAN                                )
 INFORMATION SOLUTIONS, INC.;                           )
 EXPERIAN a/k/a EXPERIAN HOLDINGS,                      )
 INC.; EXPERIAN a/k/a EXPERIAN NORTH                    )
 AMERICA INC.; and MERIMAC CAPITAL                      )
 is a division of FIRST AMERICAN                        )
 PAYMENT SYSTEMS, LP; MERIMAC                           )
 CAPITAL; FIRST AMERICAN PAYMENT                        )
 SYSTEMS, LP;                                           )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Defendant First American Payment

Systems, LP d/b/a Merimac Capital’s “Motion To Compel Arbitration” (Document No. 6) filed

March 1, 2019. This motion has been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and is now ripe for disposition. Having carefully considered the motion and the

record, the undersigned will deny the motion.

         Plaintiff Lee Johnson (“Plaintiff”), appearing pro se, commenced this action with the filing

of a pro se “Complaint” (Document No. 1) on February 27, 2019. The Complaint asserts claims

for violation of the Fair Credit Reporting Act (“FCRA”), unfair and deceptive trade practices, and

breach of contract. (Document No. 1). “Defendant Experian’s Answer And Affirmative Defenses

To Plaintiff’s Complaint” (Document No. 4) was filed on March 1, 2019.
       The pending “Motion To Compel Arbitration” (Document No. 6) was also filed March 1,

2019. Movants contend that Plaintiff’s claims are subject to an Arbitration Agreement and that

this Court should compel Plaintiff to submit his claims to arbitration, and dismiss Plaintiff’s claims

against it. (Document No. 6).

       To date, pro se Plaintiff has failed to directly respond to the pending motion; however,

Plaintiff did file a “Stipulation To Dismiss…” (Document No. 8) regarding the First American

Payment Systems, LP and Merimac Capital Defendants on March 12, 2019. Although Plaintiff’s

“Stipulation…” cites Fed.R.Civ.P. 41(a)(1)(A)(ii), the Court has construed the motion as a

voluntary dismissal pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), and thus terminated this lawsuit

against Merimac Capital and First American Payment Systems, LP on March 12, 2019.

       Based on the foregoing, the undersigned finds that Defendant First American Payment

Systems, LP d/b/a Merimac Capital’s “Motion To Compel Arbitration” (Document No. 6) should

be denied as moot.

       IT IS, THEREFORE, ORDERED that Defendant First American Payment Systems, LP

d/b/a Merimac Capital’s “Motion To Compel Arbitration” (Document No. 6) is DENIED AS

MOOT.

       IT IS FURTHER ORDERED that Plaintiff may file an Amended Complaint, on or before

April 15, 2019.

       IT IS FURTHER ORDERED that Plaintiff and Defendant Experian shall conduct an

Initial Attorney’s Conference, and file a Certificate of Initial Attorney’s Conference pursuant to

Local Rule 16.1, on or before May 1, 2019.




                                                  2
SO ORDERED.



              Signed: April 1, 2019




                                 3
